EXHIBIT 10.27

 
OLD POINT FINANCIAL CORPORATION
TIME-BASED RESTRICTED STOCK AGREEMENT


Granted <<AWARD DATE>>


This Time-Based Restricted Stock Agreement (this "Agreement") is entered into as
of <<AWARD DATE>> (the "Award Date") pursuant to Article VII of the Old Point
Financial Corporation 2016 Incentive Stock Plan (the "Plan") and evidences the
grant of Restricted Stock and the terms, conditions and restrictions pertaining
thereto (the "Award") to <<NAME>> (the "Participant").


WHEREAS, Old Point Financial Corporation (the "Company") maintains the Plan
under which the Committee or the Board may, among other things, award shares of
the Company's common stock (the "Stock") to such key employees of the Company
and its Subsidiaries as the Committee or the Board may determine, subject to
terms, conditions and restrictions as it may deem appropriate; and


WHEREAS, pursuant to the Plan and upon recommendation of the Committee, the
Board has awarded to the Participant a restricted stock award conditioned upon
the execution by the Company and the Participant of this Agreement setting forth
all the terms and conditions applicable to such award;


NOW, THEREFORE, in consideration of the benefits which the Company expects to be
derived from the services rendered to it and its subsidiaries by the Participant
and of the covenants contained herein, the parties hereby agree as follows:



1.
Award of Shares.  Under the terms and conditions of the Plan, the Board has
awarded to the Participant a restricted stock award as of the Award Date
covering <<NUMBER>> shares of Stock (the "Award Shares"), subject to the terms,
conditions and restrictions set forth in this Agreement.




2.
Period of Restriction and Vesting in the Award Shares.



(a)
Subject to earlier vesting or forfeiture as provided below, the period of
restriction (the "Period of Restriction") applicable to each portion of the
Award Shares is the period from the Award Date through the applicable date
provided below, provided the Participant's employment with the Company or its
Subsidiaries continues through such respective date:

Vesting Date
Percent of Award Shares Vesting (in each case, rounded down to a whole share,
with the balance on the final installment)
<<VESTING SCHEDULE>>
<<VESTING SCHEDULE>>





(b)
Notwithstanding any other provision of this Agreement to the contrary:




(i)
If the Participant's employment with the Company and its subsidiaries is
terminated during the Period of Restriction applicable to any portion of the
Award Shares due to his or her death or Disability (as determined by the
Committee in its sole discretion), any remaining Period of Restriction
applicable to any portion of the Award Shares at the date of such termination of
employment shall automatically terminate and such Award Shares shall be free of
restrictions and freely transferable as of such date.




(ii)
If the Participant's employment with the Company and its subsidiaries is
terminated during the Period of Restriction applicable to any portion of the
Award Shares due to retirement [(as defined in the applicable Company policy on
the Award Date)] [at or after age [●], with [●] full years of employment,] with
the consent of the Committee or its delegee ("Retirement"), any remaining Period
of Restriction applicable to any portion of the Award Shares at the date of such
termination of employment shall automatically terminate and such Award Shares
shall be free of restrictions and freely transferable as of such date.




(iii)
If the Participant's employment with the Company and its subsidiaries is
involuntarily terminated during the Period of Restriction applicable to any
portion of the Award Shares or if the Participant resigns employment with the
Company and its subsidiaries during the Period of Restriction applicable to any
portion of the Award Shares for Good Reason, in each case not occurring in
connection with a Change in Control, the Committee may, in its sole discretion,
waive the automatic forfeiture of any or all unvested Award Shares otherwise
provided in Section 6 and provide for such vesting as it deems appropriate
subject to such new restrictions, if any, applicable to such Award Shares as it
deems appropriate.




(iv)
If a "Change in Control" of the Company occurs during the Period of Restriction
applicable to any portion of the Award Shares and the Participant has remained
in employment with the Company or any of its subsidiaries through the date such
"Change in Control" occurs, any remaining Period of Restriction applicable to
any portion of the Award Shares at the date such Change in Control occurs shall
automatically terminate and such Award Shares shall be free of restrictions and
freely transferable as of such date.




(c)
Except as contemplated in Section 2(a) or 2(b), the Award Shares may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
during the Period of Restriction applicable to such Award Shares; provided,
however, that this Section 2(c) shall not prevent transfers by will or by the
applicable laws of descent and distribution.




3.
Stock Certificates.  The Award Shares shall be registered on the Company's stock
transfer books in the name of the Participant in book-entry or electronic form
or in certificated form as determined by the Committee.  If issued in
certificated form, physical possession of the stock certificate(s) shall be
retained by the Company until such time as the Period of Restriction with
respect to any portion of the Award Shares terminates and such Award Shares
become transferable or are forfeited hereunder.



During the Period of Restriction applicable to any portion of the Award Shares,
any Award Shares issued in book-entry or electronic form shall be subject to the
following legend, and any certificate(s) evidencing the Award Shares shall bear
the following legend:


The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Old Point Financial
Corporation 2016 Incentive Stock Plan, in the rules and administrative
procedures adopted pursuant to such Plan, and in a restricted stock agreement
dated <<AWARD DATE>>.  A copy of the Plan, such rules and procedures, and such
restricted stock agreement may be obtained from the Human Resource Director of
Old Point Financial Corporation.



4.
Voting Rights.  During the Period of Restriction, the Participant may exercise
full voting rights with respect to all of the Award Shares.




5.
Dividends and Other Distributions.  During the Period of Restriction, the
Participant shall be entitled to receive all dividends and other distributions
paid with respect to all of the Award Shares (other than dividends or
distributions that are paid in shares of Stock).  If, during the Period of
Restriction, any dividends or distributions paid with respect to the Award
Shares are paid in shares of Stock, such shares shall be registered in the name
of the Participant and, if issued in certificated form, deposited with the
Company as provided in Section 3, and such shares shall be subject to the same
restrictions on vesting and transferability as the Award Shares with respect to
which they were paid.




6.
Forfeiture on Termination of Employment.  If the Participant's employment with
the Company and its subsidiaries ceases prior to the end of the Period of
Restriction and Paragraph 2(b) does not apply or has not applied for any portion
of the Award Shares, then any Award Shares subject to restrictions at the date
of such termination of employment shall be automatically forfeited to the
Company upon the date of such termination of employment.   For purposes of this
Agreement, transfer of employment among the Company and its subsidiaries shall
not be considered a termination of employment.




7.
Employment.  Nothing under the Plan or in this Agreement shall confer upon the
Participant any right to continue in the employ of the Company or its
subsidiaries or in any way affect the Company's right to terminate Participant's
employment without prior notice at any time for any or no reason (subject to the
terms of any employment agreement between the Participant and the Company or a
subsidiary).




8.
Withholding Taxes.  The Company or any of its subsidiaries shall have the right
to retain and withhold the amount of taxes required by any government to be
withheld or otherwise deducted and paid with respect to the Award Shares,
provided that the Company or a subsidiary shall withhold only the minimum amount
necessary to satisfy applicable statutory withholding requirements unless the
Participant has elected to have an additional amount (up to the maximum allowed
by law) withheld.  At its discretion, the Committee may require the Participant
to reimburse the Company for any such taxes required to be withheld by the
Company and to withhold any distribution in whole or in part until the Company
is so reimbursed.  In accordance with procedures established by the Committee,
the Participant or any successor in interest is authorized to deliver shares of
Stock having a Fair Market Value on the date that the amount of tax to be
withheld is to be determined and cancel any such shares so delivered in order to
satisfy the Company's withholding obligations.  In accordance with procedures
established by the Committee, the Participant or any successor in interest is
also authorized to elect to have the Company retain and withhold shares of
vesting Stock having a Fair Market Value on the date that the amount of tax to
be withheld is to be determined and cancel any such shares so withheld in order
to satisfy the Company's withholding obligations.  In the event the Participant
does not deliver or elect to have the Company retain and withhold shares of
Stock as described in this Section 8, the Company shall have the right to
withhold from any other cash amounts due to or to become due from the Company or
a subsidiary to the Participant an amount equal to such taxes required to be
withheld by the Company to reimburse the Company for any such taxes.




9.
Certain Tax Matters.  The Participant shall provide the Company with a copy of
any election made pursuant to Section 83(b) of the Internal Revenue Code of
1986, as amended from time to time, and similar provision of state law
(collectively, an "83(b) Election").  If the Participant wishes to make an 83(b)
Election, he or she must do so within a very limited period of time.  The
Participant acknowledges that he or she has been advised to consult with his or
her tax advisor to determine if an 83(b) Election is appropriate and further
acknowledges that the Participant is solely responsible for the payment of any
taxes that may be due to any federal, state or local tax authority and the
Company is under no obligation to ensure any such taxes are paid by the
Participant.




10.
Administration.  The Committee shall have full authority and discretion (subject
only to the express provisions of the Plan) to decide all matters relating to
the administration and interpretation of the Plan and this Agreement.  All such
Committee determinations shall be final, conclusive and binding upon the Company
and the Participant.




11.
Notices.  Any notice to the Company required under or relating to this Agreement
shall be in writing and addressed to:



Old Point Financial Corporation
Attention: Human Resource Director
101 East Queen Street
Hampton, Virginia 23669


Any notice to the Participant required under or relating to this Agreement shall
be in writing and addressed to the Participant at the Participant's address as
it appears on the records of the Company.



12.
Governing Law.  This Agreement shall be construed and administered in accordance
with and governed by the laws of the Commonwealth of Virginia.




13.
Successors.  This Agreement shall be binding upon and inure to the benefit of
the successors, assigns, heirs and legal representatives of the respective
parties.




14.
Entire Agreement; Amendment and Termination.  This Agreement contains the entire
understanding of the parties.  No amendment or termination of this Agreement
that would be adverse to the rights of the Participant shall be made by the
Board, the Committee or the plan administrator at any time without the written
consent of the Participant.  No amendment or termination of the Plan will
adversely affect the right, title and interest of the Participant under this
Agreement or to the Award granted hereunder without the written consent of the
Participant.




15.
Severability.  The various provisions of this Agreement are severable in their
entirety.  Any determination of invalidity or unenforceability of any one
provision shall have no effect on the continuing force and effect of the
remaining provisions.




16.
Capitalized Terms.  Capitalized terms in this Agreement have the meaning
assigned to them in the Plan, unless this Agreement provides, or the context
requires, otherwise.




17.
Plan and Prospectus.  A copy of the Plan, as well as a prospectus for the Plan,
has been provided to the Participant, and the Participant acknowledges receipt
thereof.




18.
Clawback Provision. As a condition of receiving the Award, the Participant
acknowledges and agrees that the Participant's rights, payments and benefits
with respect to the Award Shares shall be subject to such recovery or clawback
as may be required pursuant to any applicable federal or other law or
regulation, any applicable listing standard of any national securities exchange
or system on which the Stock is then listed or reported or the terms of any
recoupment, clawback or similar policy as may be adopted from time to time by
the Board or the Committee, which could in certain circumstances require
repayment or forfeiture of the Award Shares or any shares of Stock or other cash
or property received with respect to the Award Shares.  Except where offset of,
or recoupment from, incentive compensation covered by Code Section 409A is
prohibited by Code Section 409A, to the extent allowed by law and as determined
by the Committee, the Participant agrees that such repayment may, in the
discretion of the Committee, be accomplished by withholding of future
compensation to be paid to the Participant by the Company.  Any recovery of
incentive compensation covered by Code Section 409A shall be implemented in a
manner that complies with Code Section 409A.




19.
Electronic Delivery and Signatures.  The Participant hereby consents and agrees
to electronic delivery of share(s) of Stock, Plan documents, proxy materials,
annual reports and other related documents.  If the Company establishes
procedures for an electronic signature system for delivery and acceptance of
Plan documents, the Participant hereby consents to such procedures and agrees
that his or her electronic signature is the same as, and shall have the same
force and effect as, his or her manual signature.  The Participant consents and
agrees that any such procedures and delivery may be effected by a third party
engaged by the Company to provide administrative services related to the Plan.



To evidence its grant of the Award and the terms, conditions and restrictions
thereof, the Company has signed this Agreement as of the Award Date. This
Agreement shall not become legally binding unless the Participant has signed
this Agreement no later than the thirtieth (30th) day after the Award Date (or
such later date as the Chairman of the Committee may accept).  If the
Participant fails to timely sign this Agreement, the Award shall be cancelled
and forfeited ab initio.




OLD POINT FINANCIAL CORPORATION                      PARTICIPANT




   

<< NAME>> << NAME>>
<<TITLE>>


Date: <<AWARD DATE>>                              Date: 



